DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 13 recite “the threaded coupling comprises coupling stock, and wherein the coupling stock comprises a lessened tensile strength through a heat treatment”; however, it is not clear to the Examiner exactly what this means. Exactly what metrics are used to determine if a threaded coupling comprises coupling stock, and wherein the coupling stock comprises a lessened tensile strength through a heat treatment. The Examiner is unable to determine the metes and bounds of the claim.
Claim 9 recites the limitation "the extra machining angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 4-6, 11, 12, and 14-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 8-11, 13 and 14 of prior U.S. Patent No. 11008819. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11, 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0118569, Brill et al.
	In regards to claim 1, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose a threaded coupling (50) comprising: a first end (51); a second end (52); a first portion of the threaded coupling defining a first thread profile (61) including a pitch and a first pitch diameter; and a second portion of the threaded coupling defining a second thread profile (62) including the pitch and a second pitch diameter, wherein the pitch of the first thread profile being the same as the pitch of the second thread profile, and the second pitch diameter of the second thread profile being different from the first pitch diameter of the first thread profile (see Abstract, and [0039]).
 In regards to claim 3, as best understood, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose the threaded coupling comprises coupling stock, and wherein the coupling stock comprises a lessened tensile strength through a heat treatment.
	In regards to claim 4, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose the first thread profile comprises a first taper angle.
	In regards to claim 5, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose the second thread profile comprises a second taper angle, and wherein the second taper angle is substantially the same as the first taper angle.
	In regards to claim 6, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose a relief groove (near 25, 26 and 56 in Figure 7) formed at a midsection of the threaded coupling.
	In regards to claim 7, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose a first pin (22) engaged to the first thread profile; and a second pin (21) engaged to the second thread profile.
	In regards to claim 8, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose a first end of the first pin is in direct contact with a first end of the second pin at approximately a midsection of the threaded coupling.
In regards to claim 11, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose a system comprising: a threaded coupling comprising: a first coupling end a second coupling end; a first portion of the threaded coupling defining a first thread profile including a pitch and a first pitch diameter; and a second portion of the threaded coupling defining a second thread profile including the pitch and a second pitch diameter, wherein the pitch of the first thread profile being the same as the pitch of the second thread profile, and the second pitch diameter of the second thread profile being different from the first pitch diameter of the first thread profile, a first pin engaged to the first thread profile; and a second pin engaged to the second thread profile.
In regards to claim 13, as best understood, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose the threaded coupling comprises coupling stock, and wherein the coupling stock comprises a lessened tensile strength through a heat treatment.
	In regards to claim 14, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose the first thread profile comprises a first taper angle, wherein the second thread profile comprises a second taper angle, and wherein the second taper angle is substantially the same as the first taper angle.
	In regards to claim 15, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose a relief groove formed at a midsection of the threaded coupling.
	In regards to claim 16, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose the first portion extends between the first coupling end and a midsection of the coupling, and wherein the second portion extends between the second coupling end and the midsection of the coupling.
In regards to claim 18, in Figures 2-7 and paragraphs detailing said figures, Brill et al disclose a method for manufacturing a threaded coupling comprising: forming a first thread profile including a pitch and a first pitch diameter on a first portion of the threaded coupling; and forming a second thread profile including the pitch and a second pitch diameter on a second portion of the threaded coupling, wherein the pitch of the first thread profile being the same as the pitch of the second thread profile, and the second pitch diameter of the second thread profile being different from the first pitch diameter of the first thread profile.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al in view of US 4121862, Greer.
	In regards to claims 2 and 12, Brill et al disclose the claimed invention except for at least two threads of the second thread profile proximate to the second end being reduced in height. Greer teaches at least two threads (15) of the second thread profile proximate to the second end being reduced in height “to prevent the sharp corners on the first (lead or initial) threads of one member from engaging the threads of the other mating member and to build up pressure caused by thread interference in a smooth fashion over several threads rather than as a sharp pressure spike created by the first threads of one member engaging the threads of the mating member” (col. 1, lines 31-38). As Greer relates to thread connections for tubular members or pipe, it would have been obvious to one having ordinary skill in the art before the effective to fabricate at least two threads of the second thread profile proximate to the second end reduced in height to prevent the sharp corners on the first (lead or initial) threads of one member from engaging the threads of the other mating member and to build up pressure caused by thread interference in a smooth fashion over several threads rather than as a sharp pressure spike created by the first threads of one member engaging the threads of the mating member, as taught by Greer.
	In regards to claim 9, Brill et al in view of Greer further disclose the extra machining angle is larger than a taper angle of the second thread profile.
	In regards to claim 19, Brill et al in view of Greer further disclose reducing in height at least two threads of the second thread profile proximate to a second end of the threaded coupling according to an extra machining angle.
	In regards to claim 20, Brill et al in view of Greer further disclose the extra machining angle is higher than an angle defining the second thread profile.

Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al in view of US 20140054891, Ames et al.
	In regards to claims 2 and 12, Brill et al disclose the claimed invention except a permanent marking indicating the mill end formed on an exterior of the threaded coupling. Ames et al teaches a permanent marking (1, 2, 12, see Figures 3-4) indicating the mill end formed on an exterior of the threaded coupling, so the tubular body of the coupling has a housing 12, in which an electronically responsive identification tag is inserted; the electronically responsive identification tag permits permanent marking of the coupling with its identifying information, which can be read after its manufacture, during transport, handling and installation up to the time when the string is dismantled, permitting reuse of these components, after recognition and optional repair of said components ([0053]-[0054]). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the coupling a permanent marking indicating the mill end formed on an exterior of the threaded coupling, so the tubular body of the coupling has a housing, in which an electronically responsive identification tag is inserted; the electronically responsive identification tag permits permanent marking of the coupling with its identifying information, which can be read after its manufacture, during transport, handling and installation up to the time when the string is dismantled, permitting reuse of these components, after recognition and optional repair of said components, as taught by Ames et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679